IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-20534
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

TERESA RODRIGUEZ,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. CR-H-94-216-1
                       - - - - - - - - - -
                          July 15, 1996

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Teresa Rodriguez appeals her conviction of mail and wire

fraud and money-laundering.   She contends that the district court

erred by rejecting her instructions regarding usury; that her

conviction violated double jeopardy because of the civil

forfeitures of her ranch and her residence; and that the district

court erred by basing her offense level on $65 million rather

than $12 million.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20534
                               - 2 -

     The district court’s instruction that a scheme to defraud

must be reasonably calculated to deceive persons of ordinary

prudence and comprehension adequately addressed Rodriguez’s

theory that her scheme could not have deceived a reasonable

person.   The district court’s instruction also reflected a

correct statement of the law.    See United States v. Finney, 714

F.2d 420, 423 (5th Cir. 1983).   The denial of Rodriguez’s

proposed instructions was not an abuse of discretion.   See United

States v. Pettigrew, 77 F.3d 1500, 1510 (5th Cir. 1996).

     Rodriguez has failed to brief whether the district court

erred by denying her double jeopardy motion relative to the ranch

property because the bankruptcy trustee was not an agent of the

sovereign.   Nor has she briefed whether the district court erred

by denying her motion relative to her residence because the

forfeiture order was nonfinal.   She has abandoned any such

contentions, Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987); because she has failed to brief

these dispositive grounds for the denial of her motions, we need

not consider the double jeopardy contentions she does raise.

      Finally, the district court did not err by applying the

money-laundering guideline to determine her base offense level.

See United States v. Leonard, 61 F.3d 1181, 1185 (5th Cir. 1995).

     AFFIRMED.